 

Exhibit 10.4

 

Execution Version

 

Dated _____________13 June_______________ 2018

 

GENER8 MARITIME SUBSIDIARY VII INC.

as Borrower

 

THE COMPANIES listed in Part A of Schedule 1

as Original Owner Guarantors and

Original Hedge Guarantors

 

EURONAV MI II INC.

(formerly KNOWN AS GENER8 MARITIME, INC.)

as Existing Parent Guarantor

 

SEAWAYS HOLDING CORPORATION

as New Parent Guarantor

 

international seaways, inc.

as Holdings Guarantor

 

CITIBANK, N.A.

NORDEA BANK AB (PUBL), New York BRANCH

as Global Co-ordinators

 

CITIBANK, N.A.

as Bookrunner

 

CITIBANK, N.A.

THE EXPORT-IMPORT BANK OF CHINA

BANK OF CHINA, new york branch

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part C of Schedule 1

as Hedge Counterparties

 

CITIBANK, N.A., LONDON BRANCH

as ECA Co-ordinator and ECA Agent

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH

as Facility Agent and Security Agent

 



 

 

AMENDING AND RESTATING AGREEMENT

 



 

 

relating to a facility agreement originally dated 30 November 2015

as supplemented by a supplemental agreement dated 28 December 2015, as amended
and restated by an amending and restating deed dated 29 June 2016, as
supplemented by a supplemental agreement dated 8 November 2017 and as further
supplemented by a consent, supplemental and amendment letter dated 2 April 2018

 

 

 

  

INDEX

 

Clause   Page       1 INTERPRETATION 3       2 consent, waiver, RELEASE AND
ACCESSION 3       3 CONDITIONS precedent 4       4 representations and
WARRANTIES 7       5 amendment and restatement of Facility agreement and other
finance documents 8       6 Further Assurance 9       7 Fees, Costs and Expenses
9       8 Notices 9       9 Counterparts 9       10 CONFIRMATION BY REMAINING
OBLIGORS 9       11 Governing Law 10       12 Enforcement 10       SCHEDULE 1 12
    Part A ORIGINAL OWNER GUARANTORS  AND ORIGINAL HEDGE GUARANTORS 12     Part
B Original Lenders 13     Part C HEDGE COUNterparties 14     EXECUTION PAGES 15
    EXHIBIT A  FORM OF EFFECTIVE date NOTICE 24     APPENDIX 1  PART A  FORM OF
AMENDED AND RESTATED facility AGREEMENT MARKED TO INDICATE AMENDMENTS TO THE
facility AGREEMENT 25     APPENDIX 1  PART B  form of clean copy amended and
restated facility agreement 26

 

 

 

 

THIS AGREEMENT is made on ____________________________ 2018

 

BETWEEN

 

(1)GENER8 MARITIME SUBSIDIARY VII INC., a corporation incorporated and existing
under the laws of the Republic of The Marshall Islands whose registered office
is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960 as borrower (the “Borrower”);

 

(2)The companies listed in Part A of Schedule 1 (The Parties) hereto as joint
and several original owner guarantors (the “Original Owner Guarantors”) and as
joint and several original hedge guarantors (the “Original Hedge Guarantors”);

 

(3)EURONAV MI II INC. (FORMERLY KNOWN AS GENER8 MARITIME, INC.), a corporation
incorporated and existing under the laws of the Republic of The Marshall Islands
whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH96960 as the existing parent guarantor (the
“Existing Parent Guarantor”);

 

(4)SEAWAYS HOLDING CORPORATION, a corporation incorporated and existing under
the laws of the Republic of The Marshall Islands whose registered office is at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 as the new parent guarantor (the “New Parent Guarantor”);

 

(5)INTERNATIONAL SEAWAYS, INC., a corporation incorporated and existing under
the laws of the Republic of The Marshall Islands whose registered office is at
Trust Company Complex, Ajeltake Road, Ajeltake Islands, Majuro, Marshall Islands
MH96960 as the holdings guarantor (the “Holdings Guarantor”);

 

(6)CITIBANK, N.A. and NORDEA BANK AB (PUBL), NEW YORK BRANCH (as successor of
Nordea Bank Finland Plc, New York Branch) as global co-ordinators (the “Global
Co-ordinators” and each, a “Global Co-ordinator”);

 

(7)CITIBANK, N.A. as bookrunner (the “Bookrunner”);

 

(8)CITIBANK, N.A., THE EXPORT-IMPORT BANK OF CHINA and BANK OF CHINA, NEW YORK
BRANCH as mandated lead arrangers (the “Mandated Lead Arrangers” and each, a
“Mandated Lead Arranger”);

 

(9)THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1 as
lenders (the “Original Lenders” and each, an “Original Lender”);

 

(10)THE BANKS AND FINANCIAL INSTITUTIONS listed in Part C of Schedule 1 as hedge
counterparties (the “Hedge Counterparties” and each a, “Hedge Counterparty”);

 

(11)CITIBANK, N.A., LONDON BRANCH as ECA agent (the “ECA Agent”) and as ECA
co-ordinator (the “ECA Co-ordinator”);

 

(12)NORDEA BANK AB (PUBL), NEW YORK BRANCH (as successor of Nordea Bank Finland
Plc, New York Branch) as agent of the other Finance Parties (the “Facility
Agent”); and

 

(13)NORDEA BANK AB (PUBL), NEW YORK BRANCH (as successor of Nordea Bank Finland
Plc, New York Branch) as security agent for the Secured Parties (the “Security
Agent”).

 

 

 

  

BACKGROUND

 

(A)By a facility agreement dated 30 November 2015 (as supplemented by a
supplemental agreement dated 28 December 2015, as amended and restated by an
amending and restating deed dated 29 June 2016 , as supplemented by a
supplemental agreement dated 8 November 2017 and as further supplemented by a
consent, supplemental and amendment letter dated 2 April 2018, the “Facility
Agreement”) and made between (i) the Borrower, (ii) the Original Owner
Guarantors and Original Hedge Guarantors, (iii) the Existing Parent Guarantor,
(iv) the Global Co-ordinators, (v) the Bookrunner, (vi) the Mandated Lead
Arrangers, (vii) the Original Lenders, (viii) the Hedge Counterparties, (ix) the
ECA Co-ordinator, (x) the Facility Agent and (xi) the Security Agent, the
Original Lenders made available to the Borrower a facility of up to
US$385,227,495.00.

 

(B)By a share purchase agreement (the “Share Purchase Agreement”) dated April
18, 2018 made between (i) the New Parent Guarantor as purchaser, (ii) Euronav
NV, a corporation incorporated and existing under laws of the Kingdom of Belgium
as seller parent and (iii) Euronav MI Inc., a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands as seller, it is
intended that the New Parent Guarantor purchase the entire share capital of the
Borrower (the “Shares Purchase”).

 

(C)In order to facilitate the Share Purchase and the transactions contemplated
thereby, the Parties have agreed inter alia that:

 

(i)no Change of Control shall occur as a result of the Shares Purchase;

 

(ii)clauses 21.22 (Disposals), 21.23 (Merger) and 29.1 (Assignment or Transfers
by Obligors) shall be waived solely in respect of the Shares Purchase, subject
to the occurrence of the Effective Date;

 

(iii)the Existing Parent Guarantor shall be irrevocably and unconditionally
released from all of its liabilities and obligations under the Facility
Agreement and the other Finance Documents with effect from the Effective Date
(as defined below) (the “Release”);

 

(iv)the New Parent Guarantor shall accede to the Facility Agreement and shall
provide a guarantee thereunder (as defined below) (the “Accession of New Parent
Guarantor”) with effect from the Effective Date;

 

(v)the Holdings Guarantor shall accede to the Facility Agreement and shall
provide a guarantee thereunder (as defined below) (the “Accession of Holdings
Guarantor”) with effect from the Effective Date; and

 

(vi)certain amendments shall be made to the Facility Agreement (as set out in
Appendix 1) to reflect the Accession of New Parent Guarantor and the Accession
of the Holdings Guarantor and as a consequence of the Shares Purchase (the
“Proposed Changes”).

 

(D)This Agreement sets out the terms and conditions on which the Finance Parties
agree, with effect on and from the Effective Date, at the request of the
Borrower, to the Proposed Changes, each of the other consequential amendments to
be made to the Finance Documents in connection therewith and certain other
changes described herein.

 

 2 

 

 

IT IS AGREED as follows:

 

1INTERPRETATION

 

1.1Defined expressions

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Agreement unless the context otherwise requires.

 

1.2Definitions. In this Agreement:

 

“Acceding Parties” means collectively, the New Parent Guarantor and the Holdings
Guarantor (and each or any of them as the context may require, an “Acceding
Party”).

 

“Amended and Restated Facility Agreement” means the Facility Agreement as
amended and restated by this Agreement in the form set out in Appendix 1.

 

“Effective Date” means the date specified on the Effective Date Notice, such
date being the date on which the conditions precedent in Clause 3 (Conditions
Precedent) are satisfied.

 

“Effective Date Notice” means a notice in the form set out in Exhibit A.

 

“Facility Agreement” means the Facility Agreement referred to in Recital (A).

 

“Party” means a party to this Agreement.

 

“Remaining Obligors” means the Borrower, each Owner Guarantor and each Hedge
Guarantor.

 

“Shares” means all of the shares in the share capital of the Borrower which are
held by, to the order of or on behalf of the New Parent Guarantor.

 

“SPA Closing Date” means the closing of the transactions contemplated by the
Share Purchase Agreement.

 

1.3Application of construction and interpretation provisions of Facility
Agreement

 

Clauses 1.2 (Construction) and 1.5 (Third party rights) of the Facility
Agreement apply to this Agreement as if they were each expressly incorporated
herein with any necessary modifications.

 

1.4Designation as a Finance Document

 

The Borrower and the Facility Agent designate this Agreement a Finance Document.

 

2consent, waiver, RELEASE AND ACCESSION

 

Subject to and upon the terms and conditions of this Agreement, in consideration
of the Lenders continuing to make available the amounts presently extended under
the Facility to the Borrower pursuant to the Facility Agreement and without
prejudice to the continuing obligations of each Remaining Obligor under the
Facility Agreement and/or each of the other Finance Documents (in each case, as
amended and restated or amended pursuant to this Agreement):

 

 3 

 

  

(a)all Lenders hereby provide their consent to the Shares Purchase and confirm
that they waive the provisions of clause 7.2 (Change of control) of the Facility
Agreement which require a mandatory prepayment to be made by the Borrower as a
result of a Change of Control;

 

(b)all Lenders hereby agree to waive the breach of clause 21.22 (Disposals),
clause 21.23 (Merger), and clause 29.1 (Assignment or transfer by Obligors) of
the Facility Agreement that will occur as a result of the Shares Purchase;

 

(c)the Lenders and the other Finance Parties agree to the Proposed Changes and
each of the other consequential amendments to be made to the Facility Agreement
and the other Finance Documents and certain other changes as set out in this
Agreement;

 

(d)the Lenders and the other Finance Parties agree that, with effect from the
Effective Date:

 

(i)the Existing Parent Guarantor shall be irrevocably and unconditionally
released from all of its liabilities and obligations under the Facility
Agreement and the other Finance Documents;

 

(ii)the Acceding Parties shall be deemed to be Guarantors under the Facility
Agreement in accordance with the terms of this Agreement and the Amended and
Restated Facility Agreement; and

 

(iii)the Facility Agreement shall be amended and restated in the manner set out
in the Amended and Restated Facility Agreement.

 

(e)The Acceding Parties each agree to be bound by the terms of the Amended and
Restated Facility Agreement as a Guarantor, and by signing this Agreement each
of the Acceding Parties undertakes to perform all liabilities and to make all
payments and to comply with all other obligations under the Amended and Restated
Facility Agreement as if named as a party to it as a Guarantor.

 

3CONDITIONS precedent

 

3.1Agreement of the Lenders and the other Finance Parties

 

The agreement of the Lenders, the other Finance Parties and the other Parties
contained in Clause 2 (Consent, Waiver, Release and Accession) is subject to:

 

(a)no Default or Event of Default would result from entry into this Agreement or
the occurrence of the Effective Date;

 

(b)no event which would result in a Material Adverse Effect has occurred or
would result from entry into this Agreement or the occurrence of the Effective
Date;

 

(c)the SPA Closing Date having occurred;

 

(d)the representations and warranties set out in clause 18 (Representations) of
the Facility Agreement to be made by each of the Remaining Obligors and the
Acceding Parties being true on each of the date of this Agreement and the
Effective Date (provided that the representations made under clause 18.7
(Financial Statements; financial condition; undisclosed liabilities) of the
Facility Agreement shall be made with reference to the latest financial
statements provided by the Acceding Parties to the Facility Agent and as at the
last day of the financial period in relation to which such financial statements
relate);

 

 4 

 

  

(e)no Change of Control having occurred on the date of this Agreement or the
Effective Date (it being understood that neither the Share Purchase nor the
Merger (as defined in the consent, supplemental and amendment letter dated 2
April 2018) constitute a Change of Control); and

 

(f)the Facility Agent having received the following documents and evidence, in
each case in form and substance satisfactory to the Facility Agent (acting
reasonably) on or before the date of this Agreement or such later date as the
Facility Agent may agree with the Borrower:

 

(i)an original of this Agreement duly executed by the parties to it;

 

(ii)a duly executed copy of the Share Purchase Agreement (and each document
required to be delivered thereunder);

 

(iii)a copy of the shares certificate and any other documents evidencing title
to the Shares;

 

(iv)a duly executed original of the Shares Security in respect of the Borrower
(and each document required to be delivered thereunder);

 

(v)a duly executed original of the control agreement regarding deposit accounts
to be made between the New Parent Guarantor and the Account Bank together with
each Account Security in respect of the Minimum Liquidity Account and the Debt
Service Reserve Account (and each document required to be delivered thereunder);

 

(vi)a duly executed original of each transfer form, irrevocable proxy and power
of attorney and letter of resignation to be delivered by the Borrower under each
Shares Security in respect of each Owner Guarantor;

 

(vii)a duly executed original of each notice of assignment of insurances and
notice of assignment of management agreement to be delivered by each Owner under
each General Assignment in respect of each Ship;

 

(viii)documents establishing that each Ship will, on and from the Effective
Date, be managed technically by Wallem Shipmanagement Limited as Approved
Technical Manager together with:

 

(A)a duly executed original of a Manager’s Undertaking for Wallem Shipmanagement
Limited as Approved Technical Manager of each Ship; and

 

(B)a copy of the Document of Compliance for Wallem Shipmanagement Limited;

 

(ix)a copy of each Ship’s Safety Management Certificate (together with any other
details of the applicable Safety Management System which the Facility Agent
requires) and of any other documents required under the ISM Code and the ISPS
Code in relation to such Ship including without limitation an ISSC;

 

(x)in respect of each Ship, a copy of the class certificate from an Approved
Classification Society indicating that such Ship meets the criteria specified in
clause 24.2 (flag of ships; citizenship; ship classification) of the Amended and
Restated Facility Agreement;

 

 5 

 

  

(xi)documentary evidence that each Ship will be insured in accordance with the
provisions of the Amended and Restated Facility Agreement and all requirements
in the Amended and Restated Facility Agreement in respect of Insurances will be
complied with on and from the Effective Date;

 

(xii)an opinion from an independent insurance consultant acceptable to the
Facility Agent on such matters relating to the Insurances as the Facility Agent
may reasonably require;

 

(xiii)copies of the Constitutional Documents of each of the Remaining Obligors
and the Acceding Parties in each case certified by an authorized signatory of
such party as being a true, correct and complete copy thereof;

 

(xiv)evidence that each of the Remaining Obligors and the Acceding Parties are
in goodstanding in its respective jurisdiction of incorporation or formation;

 

(xv)copies of resolutions of the directors and (if required) resolutions of
shareholders of each of the Existing Parent Guarantor, the Remaining Obligors
and the Acceding Parties, authorising the execution of this Agreement and any
other Finance Document that is to be delivered pursuant hereto, in each case
certified by an authorized signatory of such party as being a true, correct and
complete copy thereof;

 

(xvi)a copy of Sinosure’s written approval notice in respect of the transactions
contemplated by this Agreement together with (i) any amendments to each Sinosure
Insurance Policy and (ii) evidence in relation to the due authorisation and
execution by Sinosure of each such amendment to such Sinosure Insurance Policy,
in each case in form and substance satisfactory to the Lenders;

 

(xvii)a copy of (A) the audited consolidated financial statement of the Holdings
Guarantor for its fiscal year ended on 31 December 2017, (B) the unaudited
consolidated financial statement of the Holdings Guarantor for its fiscal
quarter ended on 31 March 2018 and (C) the opening balance sheet of the New
Parent Guarantor;

 

(xviii)such evidence as the Facility Agent and Sinosure may require for the
Finance Parties to be able to satisfy each of their “know your customer” or
similar identification procedures in relation to the transactions contemplated
by this Agreement, the other Finance Documents and the Shares Purchase;

 

(xix)favourable legal opinions from lawyers appointed by the Facility Agent on
such matters concerning the laws of the Republic of the Marshall Islands,
England, the PRC, New York and such other relevant jurisdictions as the Facility
Agent may reasonably require;

 

(xx)evidence that any process agent referred to in Clause 12.2 (Service of
process) has accepted its appointment;

 

(xxi)evidence of payment of all fees, costs and expenses incurred by the Finance
Parties in connection with this Agreement which are due and payable by the
Remaining Obligors, the Acceding Parties or the Existing Parent Guarantor on or
before the Effective Date pursuant to the terms of the Finance Documents and for
which an invoice has been received; and

 

 6 

 

  

(xxii)a certified English translation in respect of any documents referred to
above as may be required by the Facility Agent.

 

3.2Effective Date Notice

 

On the day of satisfaction or waiver of the conditions precedent specified in
Clause 3.1 (Agreement of the Lenders and the other Finance Parties) (it being
agreed that the condition precedent set out in Clause 3.1(c) may not be waived
without the consent of the Acceding Parties), the Effective Date Notice shall be
completed and signed by the Facility Agent and the Facility Agent shall promptly
on such day provide a copy of the Effective Date Notice to the Borrower, the
Existing Parent Guarantor, the Acceding Parties and the Lenders.

 

4representations and WARRANTIES

 

4.1General

 

(a)The Remaining Obligors and the Acceding Parties each make the representations
and warranties set out in clause 18 (Representations) of the Facility Agreement,
as amended and restated by this Agreement and updated with appropriate
modifications to refer to this Agreement, to each Finance Party, by reference to
the circumstances then existing on the date of this Agreement and on the
Effective Date.

 

(b)The Remaining Obligors and the Acceding Parties each make the representations
and warranties set out in the Finance Documents (other than the Facility
Agreement) to which it is a party, as amended and restated and/or supplemented
by this Agreement and updated with appropriate modifications to refer to this
Agreement, by reference to the circumstances then existing on the date of this
Agreement and on the Effective Date.

 

4.2Corporate Power and Authority; Legal Validity and Enforceability

 

The Remaining Obligors, the Acceding Parties and the Existing Parent Guarantor
each make the following representations and warranties to each Finance Party on
the date of this Agreement and (except in the case of the Existing Parent
Guarantor) on the Effective Date:

 

(a)it has the corporate or other applicable power and authority to execute this
Agreement and to perform the terms and provisions of this Agreement and (except
in the case of the Existing Parent Guarantor) the Amended and Restated Facility
Agreement, and it has taken all necessary corporate or other applicable action
to authorise the execution of this Agreement, and performance by it of this
Agreement and (except in the case of the Existing Parent Guarantor) the Amended
and Restated Facility Agreement.

 

(b)it has duly executed this Agreement, and this Agreement and (except in the
case of the Existing Parent Guarantor) the Amended and Restated Facility
Agreement constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

 7 

 

  

4.3No Violation

 

Each of the Remaining Obligors, the Acceding Parties and the Existing Parent
Guarantor represent and warrant that neither the execution of this Agreement,
nor the performance or compliance by it with the terms and provisions hereof (or
(except in the case of the Existing Parent Guarantor) with the terms and
provisions of the Amended and Restated Facility Agreement), will:

 

(a)contravene any material provision of any applicable law, statute, rule or
regulation or any applicable order, judgment, writ, injunction or decree of any
court or governmental instrumentality;

 

(b)conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Security
(except Other Permitted Security) upon any of its material properties or assets
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which it is a party or by which it or any of its material
property or assets is bound or to which it may be subject; or

 

(c)violate any provision of its Constitutional Documents.

 

5amendment and restatement of Facility agreement and other finance documents

 

5.1Specific amendments to Facility Agreement. Subject to Clause 3 (Conditions
Precedent), with effect on and from the Effective Date, the Facility Agreement
shall be, and shall be deemed by this Agreement to be, amended and restated in
the form of the Amended and Restated Facility Agreement; and, as so amended and
restated, the Facility Agreement shall continue to be binding on each of the
parties to it in accordance with its terms as so amended and restated.

 

5.2Amendments to Finance Documents. Subject to Clause 3 (Conditions Precedent),
with effect on and from the Effective Date, each of the Finance Documents shall
be, and shall be deemed by this Agreement to be, amended as follows:

 

(a)the definition of, and references throughout each of the Finance Documents
to, the Facility Agreement and any of the other Finance Documents shall be
construed as if the same referred to the Facility Agreement and those Finance
Documents as amended and restated or amended by this Agreement;

 

(b)by construing references throughout each of the Finance Documents to “this
Deed”, “this Agreement”, “hereunder” and other like expressions as if the same
referred to such Finance Documents as amended by this Agreement;

 

(c)by construing references throughout each of the Finance Documents to “Parent
Guarantor” as being references to the New Parent Guarantor;

 

(d)by construing references throughout each of the Finance Documents to
“Obligors” as being references to the Borrower, the New Parent Guarantor, the
Holdings Guarantor, each Owner Guarantor and each Hedge Guarantor or any one of
them; and

 

(e)by construing references throughout each of the Finance Documents to
“Transaction Obligors” as being references to a Remaining Obligor, any Acceding
Party, any Approved Manager or any other member of the Group who executes a
Transaction Document.

 

 8 

 

  

5.3Finance Documents to remain in full force and effect. The Finance Documents
shall remain in full force and effect:

 

(a)in the case of the Facility Agreement, as amended and restated pursuant to
Clause 5.1 (Specific amendments to Facility Agreement); and

 

(b)in the case of the other Finance Documents, as amended and supplemented:

 

(i)by the amendments contained in Clause 5.2 (Amendments to Finance Documents);
and

 

(ii)by such further or consequential modifications as may be necessary to give
full effect to the terms of this Agreement.

 

6Further Assurance

 

Clause 21.34 (Further assurance) of the Facility Agreement applies to this
Agreement as if it were expressly incorporated in it with any necessary
modifications.

 

7Fees, Costs and Expenses

 

The Borrower shall reimburse the Facility Agent on demand for (i) all fees as
set out any Fee Letter (Second Amending and Restating Agreement) (as defined in
the Amended and Restated Facility Agreement) and (ii) all other fees and costs
and expenses (including reasonable legal fees, VAT and other disbursements)
incurred by the Finance Parties in connection with or arising out of the
negotiation, execution, operation or implementation of this Agreement and any
other documents required in connection herewith.

 

8Notices

 

Clause 38 (Notices) of the Amended and Restated Facility Agreement applies to
this Agreement as if it were expressly incorporated herein with any necessary
modifications.

 

9Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10CONFIRMATION BY REMAINING OBLIGORS

 

Notwithstanding any of the provisions of this Agreement:

 

(a)each of the Remaining Obligors hereby acknowledge and confirm that:

 

(i)the terms and conditions of the Finance Documents to which they are a party
continue to constitute its legal, binding and valid obligations enforceable in
accordance with their terms (as amended and restated or amended by this
Agreement); and

 

(ii)save as expressly amended under this Agreement, the Facility Agreement and
the other Finance Documents to which it is a party to, shall remain in full
force and effect.

 

 9 

 

  

(b)Each Owner Guarantor hereby acknowledges and confirms that the guarantee in
clause 17 (Guarantee and Indemnity) of the Facility Agreement (as amended and
restated or amended by this Agreement) remains in full force and effect.

 

11Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

12Enforcement

 

12.1Jurisdiction

 

(a)The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a "Dispute").

 

(b)Each of the Borrower, the Original Owner Guarantors, the Original Hedge
Guarantors, the Existing Parent Guarantor and the Acceding Parties accept that
the courts of England are the most appropriate and convenient courts to settle
Disputes and accordingly no party will argue to the contrary.

 

(c)This Clause 12.1 is for the benefit of the Secured Parties only. As a result,
no Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

12.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law:

 

(i)prior to the Effective Date:

 

(A)each of the Borrower, the Original Owner Guarantors, the Original Hedge
Guarantors and the Existing Parent Guarantor irrevocably appoints Euronav (UK)
Agencies Ltd. as its agent for service of process in relation to any proceedings
before the English courts in connection with this Agreement; and

 

(B)each of the Acceding Parties irrevocably appoints OSG Ship Management (UK)
Ltd. as its agent for service of process in relation to any proceedings before
the English courts in connection with this Agreement; and

 

(ii)on and from the Effective Date:

 

(A)the Existing Parent Guarantor irrevocably appoints Euronav (UK) Agencies Ltd.
as its agent for service of process in relation to any proceedings before the
English courts in connection with this Agreement; and

 

(B)each of the Borrower, the Original Owner Guarantors, the Original Hedge
Guarantors and the Acceding Parties irrevocably appoints OSG Ship Management
(UK) Ltd. as its agent for service of process in relation to any proceedings
before the English courts in connection with this Agreement; and

 

 10 

 

  

(iii)each of the Borrower, the Original Owner Guarantors, the Original Hedge
Guarantors, the Existing Parent Guarantor and the Acceding Parties agree that
failure by a process agent to notify the relevant appointing party of the
process will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Existing Parent Guarantor or
Borrower (as the case may be) (on behalf of the Original Owner Guarantors, the
Original Hedge and/or the Acceding Parties) must immediately (and in any event
within five (5) days of such event taking place) appoint another agent on terms
acceptable to the Facility Agent. Failing this, the Facility Agent may appoint
another agent for this purpose.

 

This AGREEMENT has been duly executed as on the date stated at the beginning of
this Agreement.

 

 11 

 

 

SCHEDULE 1

 

Part A

 

ORIGINAL OWNER GUARANTORS

AND ORIGINAL HEDGE GUARANTORS

 

 

Name of Original Owner
Guarantor / Hedge

Guarantor

  Place of Incorporation
or Formation   Registration number
(or equivalent, if any)   Address for Communication

 

GENER8 STRENGTH LLC

GENER8 SUPREME LLC

GENER8 SUCCESS LLC

GENER8 ANDRIOTIS LLC

GENER8 CHIOTIS LLC

GENER8 MILTIADES LLC

 

 

REPUBLIC OF MARSHALL

ISLANDS

 

 

963430

963435

963434

963431

963432

963433

 

 

prior to the Effective Date:

 

c/o Euronav NV

De Gerlachekaai 20

2000, Antwerp, Belgium

 

Attention: Egied Verbeeck, General Counsel

An Goris, Secretary General

 

Fax: +32 (3) 247-4409

Email: legal@euronav.com

 

on and from the Effective Date:

 

c/o International Seaways Ship Management LLC, 600 Third Avenue, 39th Floor, New
York, New York 10016

Attention: President

Telephone: 212-953-4100

Fax: 212-578-1881

Email: lzabrocky@intlseas.com LegalDepartment@intlseas.com

 

 12 

 

  

Part B

 

Original Lenders

 

Name of Commercial Lender   Address for Communication       CITIBANK, N.A.,
LONDON BRANCH  

Citibank N.A., London Branch,

Citigroup Centre, Canada Square,

London, E14 5LB

c/o Citibank International Limited,

Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt / Romina Coates – EAF Middle Office)

Telephone: +44 207986 4881

Facsimile: +44 207 655 2380

E-mail: cibuk.loans@citi.com

 

With a copy to:

 

388 Greenwich Street,

New York, NY, 10013

Attention: Meghan O’Connor

Telephone: +1 212 816 8557

Facsimile: N/A

E-mail: meghan.oconnor@citi.com

     

THE EXPORT-IMPORT BANK OF CHINA

 

 

 

No. 30 Fu Xing Men Nei St., Xicheng District

Beijing, China, 100031

Attention: Transport Finance Department (Song Xiaofei / Gao Youzi)

Telephone: +86 10 63693162/83579500

Facsimile:+86 10 83578428/9

Email: songxiaofei@eximbank.gov.cn / gaoyouzi@eximbank.gov.cn

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

Bank of China, New York Branch

410 Madison Avenue

New York, NY 10017

Attention: Operation Service Department

 (Ms. Wenzhen Zhang)

Telephone: +1 646 231 3143

Facsimile: +1 212 371 4185

E-mail: synloanadmin.nyb@bocusa.com

wzhang@bocusa.com

 

 13 

 

  

Part C

 

HEDGE COUNterparties

 

Name of Hedge
Counterparties   Address for Communication CITIBANK, N.A., LONDON BRANCH  

Citibank N.A., London Branch,

Citigroup Centre, Canada Square,

London, E14 5LB

c/o Citibank International Limited,

Poland Branch

7/9 Traugutta str., 1st Floor

00-985 Warsaw, Poland

Attention: Loan Operations Department

(Kara Catt / Romina Coates – EAF Middle Office)

Telephone: +44 207986 4881

Facsimile: +44 207 655 2380

E-mail: cibuk.loans@citi.com

 

With a copy to:

 

388 Greenwich Street,

New York, NY, 10013

Attention: Meghan O’Connor

Telephone: +1 212 816 8557

Facsimile: N/A

E-mail: meghan.oconnor@citi.com

 

 14 

 

 

EXECUTION PAGES

 

SIGNED FOR AND ON BEHALF OF   GENER8 MARITIME SUBSIDIARY VII INC.,   as Borrower
      /s/ Sophia Agathis   Name: Sophia Agathis   Title: Attorney-in-fact      
SIGNED FOR AND ON BEHALF OF   GENER8 STRENGTH LLC,   as Original Owner Guarantor
and Original Hedge Guarantor       /s/ Sophia Agathis   Name: Sophia Agathis  
Title: Attorney-in-fact       SIGNED FOR AND ON BEHALF OF   GENER8 SUPREME LLC,
  as Original Owner Guarantor and Original Hedge Guarantor       /s/ Sophia
Agathis   Name: Sophia Agathis   Title: Attorney-in-fact       SIGNED FOR AND ON
BEHALF OF   GENER8 SUCCESS LLC,   as Original Owner Guarantor and Original Hedge
Guarantor       /s/ Sophia Agathis   Name: Sophia Agathis   Title:
Attorney-in-fact  

 

 15 

 

  

SIGNED FOR AND ON BEHALF OF   GENER8 ANDRIOTIS LLC,   as Original Owner
Guarantor and Original Hedge Guarantor       /s/ Sophia Agathis   Name: Sophia
Agathis   Title: Attorney-in-fact       SIGNED FOR AND ON BEHALF OF   GENER8
CHIOTIS LLC,   as Original Owner Guarantor and Original Hedge Guarantor      
/s/ Sophia Agathis   Name: Sophia Agathis   Title: Attorney-in-fact       SIGNED
FOR AND ON BEHALF OF   GENER8 MILTIADES LLC,   as Original Owner Guarantor and
Original Hedge Guarantor       /s/ Sophia Agathis   Name: Sophia Agathis  
Title: Attorney-in-fact       SIGNED FOR AND ON BEHALF OF   GENER8 MARITIME,
INC,   as Existing Parent Guarantor       /s/ Sophia Agathis   Name: Sophia
Agathis   Title: Attorney-in-fact  

 

 16 

 

  

SIGNED FOR AND ON BEHALF OF   SEAWAYS HOLDING CORPORATION,   as New Parent
Guarantor       /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President
      SIGNED FOR AND ON BEHALF OF   INTERNATIONAL SEAWAYS, INC.,   as Holdings
Guarantor       /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President
and CBO       SIGNED FOR AND ON BEHALF OF   CITIBANK, N.A.,   as Global
Co-ordinator       /s/ Meghan O’Connor   Name: Meghan O’Connor   Title: Vice
President       SIGNED FOR AND ON BEHALF OF   NORDEA BANK AB (PUBL), New York
BRANCH,   as Global Co-ordinator           Name:   Title:           Name:  
Title:  

 

 17 

 

  

signed FOR AND ON BEHALF OF   CITIBANK, N.A.,   as Bookrunner       /s/ Meghan
O’Connor   Name: Meghan O’Connor   Title: Vice President       SIGNED FOR AND ON
BEHALF OF   CITIBANK, N.A.,   as Global Co-ordinator           Name:   Title:  
    SIGNED FOR AND ON BEHALF OF   NORDEA BANK AB (PUBL), New York BRANCH,   as
Global Co-ordinator       /s/ Erik Havnvik   Name: Erik Havnvik   Title:
Director       /s/ Martin Lunder   Name: Martin Lunder   Title: Managing
Director       signed FOR AND ON BEHALF OF   CITIBANK, N.A.,   as Bookrunner    
      Name:   Title:  

 

 18 

 

  

signed FOR AND ON BEHALF OF   CITIBANK, N.A.,   as Mandated Lead Arranger      
/s/ Meghan O’Connor   Name: Meghan O’Connor   Title: Vice President       signed
FOR AND ON BEHALF OF   THE EXPORT-IMPORT BANK OF CHINA,   as Mandated Lead
Arranger       /s/ Erik Havnvik   Name: Erik Havnvik   Title:Director      
signed FOR AND ON BEHALF OF   BANK OF CHINA, new york branch,   as Mandated Lead
Arranger           Name:   Title:       signed FOR AND ON BEHALF OF   CITIBANK,
N.A.,   as Mandated Lead Arranger           Name:   Title:  

 

 19 

 

  

signed FOR AND ON BEHALF OF   THE EXPORT-IMPORT BANK OF CHINA,   as Mandated
Lead Arranger       /s/ Gao Zeteng   Name: Gao Zeteng   Title: Deputy General
Manager       signed FOR AND ON BEHALF OF   BANK OF CHINA, new york branch,   as
Mandated Lead Arranger           Name:   Title:       signed FOR AND ON BEHALF
OF   CITIBANK, N.A.,   as Mandated Lead Arranger           Name:   Title:      
signed FOR AND ON BEHALF OF   THE EXPORT-IMPORT BANK OF CHINA,   as Mandated
Lead Arranger           Name:   Title:  

 

 20 

 

  

signed FOR AND ON BEHALF OF   BANK OF CHINA, new york branch,   as Mandated Lead
Arranger       /s/ Raymond Qiao   Name: Raymond Qiao   Title: Executive Vice
President       SIGNED FOR AND ON BEHALF OF   CITIBANK, N.A., LONDON BRANCH,  
as Original Lender       /s/ Meghan O’Connor   Name: Meghan O’Connor   Title:
Vice President       SIGNED FOR AND ON BEHALF OF   THE EXPORT-IMPORT BANK OF
CHINA,   as Original Lender           Name:   Title:       SIGNED FOR AND ON
BEHALF OF   BANK OF CHINA, NEW YORK BRANCH,   as Original Lender           Name:
  Title:       SIGNED FOR AND ON BEHALF OF   CITIBANK, N.A., LONDON BRANCH,   as
Original Lender           Name:   Title:  

 

 21 

 

  

SIGNED FOR AND ON BEHALF OF   THE EXPORT-IMPORT BANK OF CHINA,   as Original
Lender       /s/ Gao Zetang   Name: Gao Zetang   Title: Deputy General Manager  
    SIGNED FOR AND ON BEHALF OF   BANK OF CHINA, NEW YORK BRANCH,   as Original
Lender           Name:   Title:       signed FOR AND ON BEHALF OF   CITIBANK,
N.A.,   as Mandated Lead Arranger           Name:   Title:       signed FOR AND
ON BEHALF OF   THE EXPORT-IMPORT BANK OF CHINA,   as Mandated Lead Arranger    
      Name:   Title:  

 

 22 

 

 

signed FOR AND ON BEHALF OF   BANK OF CHINA, new york branch,   as Mandated Lead
Arranger       /s/ Raymond Qiao   Name: Raymond Qiao   Title: Exective Vice
President       SIGNED FOR AND ON BEHALF OF   CITIBANK, N.A., LONDON BRANCH,  
as Hedge Counterparty       /s/ Meghan O’Connor   Name: Meghan O’Connor   Title:
Vice President       SIGNED FOR AND ON BEHALF OF   CITIBANK, N.A., LONDON
BRANCH,   as ECA Co-ordinator and ECA Agent       /s/ Meghan O’Connor   Name:
Meghan O’Connor   Title: Vice President       SIGNED FOR AND ON BEHALF OF  
NORDEA BANK AB (PUBL), NEW YORK BRANCH,   as Facility Agent       /s/ Erik
Havnvik   Name: Erik Havnvik   Title: Director       /s/ Martin Lunder   Name:
Martin Lunder   Title: Managing Director  

 

 23 

 

  

SIGNED FOR AND ON BEHALF OF   NORDEA BANK AB (PUBL), NEW YORK BRANCH,   as
Security Agent       /s/ Erik Havnvik   Name: Erik Havnvik   Title: Director    
  /s/ Martin Lunder   Name: Martin Lunder   Title: Managing Director  

 

 24 

 

 

